INGERSOLL, L:
Epitomized Opinion
The above plaintiff, Shanker, was convicted of carrying concealed weapons, and he admitted the charge, but defended on the ground that the revolver did not belong to him, but was owned by the Union of which he was the general manager, and that he was using it at the time for the purpose of defending his superior officer K, who was carrying home a large sum of money, and when he was arrested he was returning to the hall of the Union, with the revolver, and had it in his possession for the purpose of returning it to the owner. S. claimed exemption from arrest by reason of the saving provisions of 13693 GC. The jury found him guilty. The Court of Appeals held:
1. That the verdict was not manifestly and clearly contrary to the evidence, and refused to reverse the judgment on that ground.
2. It was claimed also, by the defense, that the refusal of the court to give a certain charge to the jury prejudiced the accused. But the Court of Appeals refused to consider the point, because there was no request in the bill of exceptions, for the court to make its charge 'or any part thereof in writing. The fact that the bill of exceptions showed a list of requests to charge made by S, some of which were given, and some refused, without anything to indicate that the court was requested to put these charges or any one of them in writing, does not bring the refusal before the Court of Consideration. Judgment was affirmed.